 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                      EASTERN DISTRICT OF CALIFORNIA
 7

 8
     rePLANET HOLDINGS, INC. a Delaware           Case No. 1:19-cv-00133-LJO-EPG
 9   Corporation,
                                                  ORDER GRANTING STIPULATION TO
10                       Plaintiff,               CONTINUE DISCOVERY DEADLINES
11          v.                                    (ECF NO. 51)
12   FEDERAL INSURANCE COMPANY, an
     Indiana Corporation; and DOES 1-10,
13
                         Defendants.
14

15          The Court having considered Plaintiff reHoldings, Inc. and Defendant Federal Insurance
16   Company’s Stipulation to Continue Discovery Deadlines pursuant to the Court’s order dated
17   November 18, 2019, Rule 83 of the Federal Rules of Civil Procedure, and Local Rule 143, and
18   good cause appearing.
19          IT IS HEREBY ORDERED as follows:
20          1. The nonexpert discovery cutoff shall be continued from January 17, 2020 to March 13,
21               2020.
22          2. The expert disclosure deadline is continued from February 7, 2020 to April 3, 2020.
23          3. The expert rebuttal disclosure deadline is continued from March 4, 2020 to April 27,
24               2020.
25          4. The expert discovery cutoff is continued from April 6, 2020 to May 15, 2020.
26          5. The dispositive motion filing cutoff is continued from May 19, 2020 to June 12, 2020.
27

28
                                                    1
 1        6. The trial date remains November 10, 2020.

 2

 3   IT IS SO ORDERED.
 4
       Dated:   November 21, 2019                        /s/
 5                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
